Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 November 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Providence, 9ber November 30th 1782.
                  
                  I send here inclosed to your Excellency some Letters which came to me by the Chevalier de La Luzerne, some of which are for you and family and I don’t know how they came to be sent to me.
                  I send to your Excellency Likewise an Extract of a Letter I have received from Mr De Vaudreuil, which gives very bad intelligence as to Gibraltar.
                  The first division of the french corps set off to morrow. The others will follow to imbark directly. 
                  Tho We have no official Letters from General Greene the evacuation of Charlestown is proved to me in a sufficient manner, to allow me to put the orders of his Majesty in execution: add to that, the imbarkation which now takes place at New york of the whole or a great part of the British forces and your Excellency by all these circumstances combine together, may see the opening of the new plan of war projected by the British Government, and consequently, the reason of my conduct that I may, as soon as possible deliver my corps to the orders of our General Governors in our Colonies. I might wish they had sailed three weeks ago. I set off to morrow and if the snowy or very bad weather dont stop me, I expect to be at your Excellencys head quarters on the 7th or 8th Xber and I propose a great pleasure to myself to renew verbablly to your Excellency the assurance of the respect and personal attachment with which I am Sir, Your Excellency’s Most obedient & humble servant
                  
                     le Cte de Rochambeau
                  
                Enclosure
                                    
                     
                        Boston 9ber November 28 1782
                        
                     
                     an American Brigg sailed from Cadiz, on the 28th 8ber arrived at Portsmouth three days ago, says that the English fleet composed of 32. men of war had penetrated in the road of Gibraltar, by a Gale from the S.W. which had drove off the combined fleet, a spanish Ship, the san Miguel has been taken and another is gone ashore, The floating batteries have been set on fire.  The Count d’Artois had gone to Cadiz with the french troops: that Brig had past thro’ the combined fleet which was going into Cadiz, on the day of its departare.
                  
                  
               